Citation Nr: 9925061	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-41 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 12, 1990 rating decision denying service 
connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946. 

In an October 12, 1990 rating decision, the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for retinitis 
pigmentosa.  The veteran submitted a timely notice of 
disagreement with that decision, but did not submit a 
substantive appeal, and the decision became final.

In November 1995, the veteran sought to reopen his claim for 
service connection for retinitis pigmentosa.  In a May 1996 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for retinitis pigmentosa.  
The veteran filed a timely notice of disagreement and 
substantive appeal.

In the notice of disagreement received in July 1996, the 
veteran asserted that there was clear and unmistakable error 
in the October 1990 denial of service connection for 
retinitis pigmentosa, because the decision failed take into 
account pertinent decisions of the VA General Counsel.  In 
his VA Form 9, received in September 1996, the veteran, 
through his representative again asserted that there was CUE 
in "the 1991 (sic) decision," because of the failure to 
consider pertinent VA General Counsel opinions.  

In April 1999, the Board remanded the case to the RO for 
adjudication of the claim of CUE.  In a May 1999 supplemental 
statement of the case, the RO determined that there was no 
CUE in the October 1991 decision.  The RO also noted a 
perfected appeal for the issue of whether there was CUE in 
the October 1991 decision, since the Board had determined 
that the issue was inextricably intertwined with the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa.


Subsequently, the veteran's representative submitted a timely 
VA Form 9 with specific arguments relating to errors of fact 
and law.  He further waived any further consideration by the 
RO and requested that the case be forward to the Board for 
appellate review.  

Initially, the Board notes that the Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being 
appealed. 38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. § 
20.202 (1998); see also Archbold v. Brown, 9 Vet. App. 124, 
132-133 (1996)

Thus, notwithstanding the fact that the RO did not issue a 
rating decision, the Board finds that the June 1999 VA Form-9 
constituted a timely and adequate substantive appeal of the 
RO's decision issued in the May 1999 supplemental statement 
of the case.  See 38 C.F.R. § 20.202 (1996); Archbold, supra.

In August 1996, the veteran submitted a claim for service 
connection for "my blood pressure."  In a letter dated in 
September 1996, the RO advised the veteran that it had denied 
entitlement to service connection for hypertension in a 
letter dated in July 1963, and that he would need to submit 
new and material evidence to reopen his claim.  The August 
1996 letter does not appear to have advised the veteran of 
his appellate rights.  In any event, the veteran has not yet 
submitted a notice of disagreement with this decision.  
Accordingly, the Board does not have jurisdiction to consider 
the issue of entitlement to service connection for 
hypertension.  Shockley v. West, 11 Vet. App. 208 (1998) (the 
Board does not have jurisdiction over an issue unless there 
is a jurisdiction conferring notice of disagreement)  see 
also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998).

The case has been forwarded to the Board for appellate 
review.  




FINDINGS OF FACT

1.  In an unappealed October 12, 1990 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for retinitis pigmentosa. 

2.  The evidence submitted since the RO's October 12, 1990 
decision, when viewed in the context of all of the evidence 
of record, is sufficiently significant as to require 
consideration in order to fairly decide the merits of the 
claim.

3.  The greater weight of the evidence of record indicates 
that retinitis pigmentosa began during service.

4.  The veteran has failed to state a valid claim of clear 
and unmistakable error in the October 12, 1990 decision by 
showing that the correct facts and law, as they were known at 
the time, were not before the adjudicator or that the 
consideration of his service medical records in accordance 
with pertinent law would have manifestly changed the outcome 
of the decision.


CONCLUSIONS OF LAW

1.  The RO's decision dated on October 12, 1990 denying the 
claim of entitlement to service connection for retinitis 
pigmentosa is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for retinitis 
pigmentosa is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for retinitis pigmentosa is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Retinitis pigmentosa was incurred during active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

5.  Clear and unmistakable error in the October 12, 1990 
rating decision, in which the RO denied entitlement to 
service connection for retinitis pigmentosa, is not shown as 
a matter of law.  38 C.F.R. §§ 3.104, 3.105, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the RO's October 1990 
decision was as follows.

The veteran's entrance examination dated in March 1943 noted 
myopia, visual acuity uncorrected 20/100 bilaterally, and 
corrected 20/20 right eye and 20/30 left eye.  In May 1943, 
the veteran was seen with complaints of poor vision with 
glasses.  The veteran's vision was noted to be 20/20 in the 
right eye, and 20/50 in the left eye.  Also in May 1943, the 
veteran's corrected vision was 20/20 in the right eye, and 
20/40 in the left eye, with a notation of "small area of 
yellow and black pigmentation above macula, left eye."  
Subsequently, in May 1943, the veteran's corrected vision was 
20/15 in the right eye, and 20/25 in the left eye.  On the 
veteran's separation examination in January 1946, he was 
noted to have bilateral myopia, uncorrected visual acuity of 
20/70 in the right eye, and 20/100 in the left eye.  His 
corrected vision was 20/30 in the right eye, and 20/30 in the 
left eye.  

During an August 1963 VA examination for nonservice connected 
pension, the veteran reported that he had been declared 
legally blind.  It was noted that the veteran had had 
retinitis pigmentosa since 1952.  The diagnoses were 
cataracts, retinitis pigmentosa, and defective vision. 

On an August 1988 VA examination report, the diagnoses were 
"legally blind from retinitis pigmentosa and cataracts 
secondary to retinitis pigmentosa."  The veteran's family 
history was reportedly negative for retinitis pigmentosa.  


During a February 1989 VA eye examination, visual field 
testing showed no light perception, bilaterally, and 
inability to see visual field test objects.  

The veteran was granted special monthly pension due to his 
blindness in March 1989.  

In an October 12, 1990 decision, the RO denied entitlement to 
service connection for retinitis pigmentosa on the basis that 
retinitis pigmentosa is a hereditary disease, which was not 
incurred in or aggravated by active service, and which did 
not result from German measles in service.  

The evidence submitted since the RO's October 1990 decision 
is as follows:

A VA outpatient treatment record dated in September 1995 that 
shows end stage retinitis pigmentosa and cataracts.  

In a report dated in November 1995, Mary Cote, M.D., reviewed 
the veteran's medical records from 1943 to 1995.  Dr. Cote 
noted that the veteran had been examined in May 1943, and had 
been found to have a small area of yellow and black 
pigmentation above the macula, left eye.  She reported that 
the funduscopic changes consisted of gray-green discoloration 
of the retinal pigment epithelium (RPE) giving a tapetal-like 
reflex, depigmentation of the pigment RPE and migration of 
pigment into the overlying retina in a bone-spiculae pattern 
in the midperipheral annular zone of both eyes.  The zone 
progressively enlarged in an anterior and posterior direction 
and was associated with attenuation of the retinal blood 
vessels, waxy pallor of the optic disc, development of a 
glistening reflex, and the crinkling of the inner retinal 
surface secondary to an epiretinal membrane.  Dr. Cote 
concluded that the findings noted in May 1943 were probably 
the first manifestations of retinitis pigmentosa.  Dr. Cote 
further opined that the veteran most probably had the first 
documented manifestation of retinitis pigmentosa in 1943 
during active service based on the medical records and the 
progression of the disease between 1943 and 1995.

In a report dated in May 1996, Nayer Irani, M.D., Rating 
Board Medical Officer, noted that the veteran was diagnosed 
with myopia upon entrance.  He noted that two months 
following induction, the veteran complained of poor vision 
which was corrected with new glasses.  Dr. Irani reported 
that the May notation of "small yellow and black 
pigmentation above macula, left eye, otherwise media clear 
and fundi normal" was not significant for any diagnosis or 
more testing.  He indicated that such finding could have been 
present long before service.  Dr. Irani reported that myopia 
was an independent eye disorder and was not pathognomonic for 
retinitis pigmentosa.  He also reported that myopia was the 
only diagnosis in service, without any other subjective 
complaint such as night blindness which is the initial sign 
of retinitis pigmentosa during adolescence.  Dr. Irani 
concluded that retinitis pigmentosa was genetic and that the 
veteran was asymptomatic during service.  Dr. Irani further 
concluded that without any manifestation or diagnosis during 
service, service connection could not be granted.   

The veteran underwent an examination for VA in July 1998.  
The examiner noted that in 1943, the veteran's vision was 
20/20 in the right eye and 20/40 in the left eye with a 
notation of a small area of yellow and black pigmentation 
above the maculae in the left.  The examiner commented that 
this was the first indication that there might be retinal 
pathology in the veteran.  The examiner also commented that 
the veteran had a classic history of retinitis pigmentosa, 
namely progressive loss of vision, first in the periphery, 
and eventually in some cases including central vision over 
time.  The examiner wrote that it was difficult to comment as 
to whether the disease occurred or progressed during military 
service because the dates of service were not included on the 
form sent to the examiner.  Nonetheless, based on a review of 
records, it would appear that records dated in 1943 noted 
findings which might be the first indication of retinal 
pathology.


Pertinent Law and Regulations 

Once a claim for service connection has been denied by a 
decision of the RO, that determination is final.  New and 
material evidence must be presented to reopen the case prior 
to further consideration of the claim.  See 38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (1998).

The veteran's claim of entitlement to service connection was 
denied in an October 1990 RO decision.  He did not appeal 
that decision.  A subsequent request to reopen the claim was 
denied in May 1996.  The veteran was notified of the 1996 
decision by letter dated May 24, 1996.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the October 1990 rating decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the previous decision disallowing 
the veteran's claim in October 1990.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12. 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming the credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  The Court noted in Elkins and Winters that, in 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating the claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins and Winters.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim." "New 
and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Congenital or developmental defects as such, however, are not 
diseases within the meaning of applicable legislation 
regarding compensation benefits.  38 C.F.R. § 3.303(c) 
(1998).

The VA General Counsel has determined that retinitis 
pigmentosa and most other diseases of hereditary origin can 
be incurred or aggravated in service, in the sense 
contemplated by Congress in Title 38, if their symptomatology 
did not manifest itself until after entry on active duty.  
The mere genetic or other familial predisposition to develop 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his or her lifetime, does not 
constitute having the disease. Only when symptomatology 
and/or pathology exists can he or she be said to have 
developed the disease.

At what point an individual starts to manifest the symptoms 
of, or have pathological changes associated with, a disease 
is a factual, not a legal issue.  This must be determined in 
each case based on all the medical evidence of record.  Even 
where a hereditary disease has manifested some symptoms prior 
to entry on duty, it may be found to have been aggravated 
during service if it progresses during service at a greater 
rate than normally expected according to accepted medical 
authority.  Service connection may be granted for hereditary 
diseases which were either first manifested during service, 
or which pre-existed service and progressed at an abnormally 
high rate during service. VAOPGCPREC 67-90 (1990)

Analysis 

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
retinitis pigmentosa.

In order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the October 1990 RO decision would have to 
demonstrate by means of competent medical evidence that the 
veteran has a current eye disability which is related to 
service.  The Board stresses that for additional evidence to 
be "new and material" it need not be dispositive of the 
issue in question.  Rather, it must "bear directly and 
substantially" on the matter and must be "so significant 
that it must be considered to fairly decide the merits of the 
claim."  
In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the 1990 RO decision, the evidence of record includes a 
VA report and IME report.  In the 1995 VA report, the 
examiner opined that retinitis pigmentosa probably first 
manifested in 1943 during the veteran's military service.  
The IME also reported that the 1943 findings appeared to be 
the first manifestations of retinal pathology.  

The specified bases for the prior denial included findings 
that the disease was hereditary and that it was not incurred 
in service.  The General Counsel opinions provide that 
service connection can be granted for hereditary diseases 
that are initially manifested in service.  The report of 
examination for VA in July 1998 provides competent evidence 
that the veteran's retinitis pigmentosa was initially 
manifested in service.  This evidence is not duplicative and 
is so significant that it must be considered in order to 
fairly adjudicate the claim.  In light of the foregoing, the 
Board concludes that the veteran has submitted new and 
material evidence which is sufficient to reopen his claim. 
See 38 C.F.R. § 1.56.  Therefore, the veteran's claim for 
service connection for retinitis pigmentosa is reopened.

Whether the claim for service connection 
for retinitis pigmentosa is well 
grounded.

Having reopened the veteran's claim, the next question is to 
determine whether the claim is well grounded.  

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If he has not filed such a claim, the 
appeal must fail. 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Case law provides 
that, although a claim need not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Where the determining issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  Where the determining issue is a question 
of medical diagnosis or medical causation, lay assertions 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  There must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, there is competent evidence of an inservice 
disease, in the form of service medical records showing eye 
abnormalities, a current diagnosis of retinitis pigmentosa, 
and a medical opinion linking the current findings to 
service.  Accordingly, all three of the requirements for a 
well-grounded claim have been met.

Decision on the Merits

Since the veteran's claim is well grounded, VA has a duty to 
assist him in the development of that claim.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).

Once it is determined that the claim is well grounded, a 
determination must be made as to whether the evidence is in 
favor of a grant of service connection.  However, at this 
stage, the credibility of the evidence is no longer presumed.  
Hicks v. West, No. 96-1669 (U.S. Vet. App. March 16, 1999).  
In essence, it is the responsibility of the Board to assemble 
and weigh the evidence.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1997).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the
Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In essence, if a veteran is to be successful in his claim, it 
must be shown by an approximately equal balance of the 
evidence that he has a current disability that is related to 
an in-service disease or injury.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The evidence in this case is such that 
the veteran's success turns upon the matter of whether he has 
a current eye disability which is medically related to 
service.

The evidence against the veteran's claim consists principally 
of the 1996 Rating Board Medical Officer report.  This report 
speculates that the May 1943 findings could have been present 
long before service.  However, inasmuch as there was no 
abnormal retinal pathology noted on the veteran's entrance 
examination, the presumption of soundness applies.  However, 
the presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to enrollment.  38 U.S.C.A. § 1111.  The 
reviewer's statement does not provide clear and unmistakable 
evidence that retinitis pigmentosa was manifested before 
service.  The examiner's opinion also appears to be based in 
part on the assumption that service connection could not be 
established unless the disease was diagnosed in service.  
This conclusion is contrary to the provisions of 38 C.F.R. § 
3.303(d), which provides that service connection may be 
established for a disease initially diagnosed after service.

In this case, the evidence in favor of the veteran's claim 
consists of the 1995 VA examination report and the report of 
the 1998 examination for VA.  The 1995 VA examiner reviewed 
the claims file and opined that the May 1943 examination 
findings of small yellow and black pigmentation above the 
macula coupled with the veteran's refractive visual acuity 
were probably the initial manifestations of retinitis 
pigmentosa.  On the 1998 examination, the examiner noted that 
the 1943 findings appeared to be the first indications of 
retinal pathology.

The Board finds greater probative value in the 1995 and 1998 
examination reports, which are based on the veteran's entire 
medical history and which support a causal relationship 
between the veteran's current disability and his service, 
than it places on Dr. Irani's unsupported statements 
concerning the pre-existence of retinal pathology noted in 
1943 and the veteran's disability being of a genetic origin.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports the claim of service connection for 
retinitis pigmentosa.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  The benefit sought on appeal is therefore 
granted.

CUE Claim

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error. Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, the veteran must also 
provide persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  If the veteran fails to identify 
the specific error or fails to establish that the outcome of 
the case would have been manifestly different but for the 
error, the claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the veteran 
raises a valid claim of clear and unmistakable error, the 
question of whether a given decision was based on clear and 
unmistakable error is to be determined based on the facts of 
the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).

Analysis

The Board has reviewed the evidence of record at the time the 
October 12, 1990 decision was rendered in light of the 
veteran's contentions and finds that he has not raised a 
valid claim of clear and unmistakable error.  The veteran 
contends that the RO committed clear and unmistakable error 
by failing to apply a change in VA law and considering myopia 
as a symptom of retinitis pigmentosa.  The determination of 
whether clear and unmistakable error occurred, however, must 
be based on the evidence of record at the time the decision 
was made; evidence that is submitted subsequent to that 
decision is not relevant.  Porter v. Brown, 5 Vet. App. 233 
(1993).

The change in VA law to which the veteran referred is 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90) wherein the General 
Counsel held service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexisted service and progress at an 
abnormally high rate during service.
The Board is bound by decisions of the General Counsel.  
However, the October 1990 decision only noted that retinitis 
pigmentosa was a hereditary disease, which was not incurred 
in or aggravated by service.  

The veteran has not shown, however, that consideration of 
VAOPGCPREC 67-90, in conjunction with the evidence then of 
record, would have manifestly changed the outcome of the 
October 1990 rating decision.  Fugo, 6 Vet. App. at 44.  The 
evidence of record at the time the October 1990 decision was 
rendered did not show the incurrence of retinitis pigmentosa 
during service.  There were no opinions of record in favor or 
against the manifestation of retinitis pigmentosa in service. 
The opinion specifically states that service connection may 
be granted for a hereditary disease if the disease is first 
manifested during service.  The underlying reason for the 
denial was no incurrence or aggravation during service.  The 
RO reasonably viewed the evidence of record as not showing 
the incurrence of retinitis pigmentosa during service.  

As such, the failure to apply VAOPGCPREC 67-90 was not CUE.  
See Fugo, 6 Vet. App. at 43-44 ("[E]ven where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.").  The 
veteran is merely disputing the manner in which the evidence 
was weighed.  Such a dispute cannot serve as the basis for a 
finding of CUE.  Norris v. West, 11 Vet. App. 91 (1998); Eddy 
v. Brown, 9 Vet. App. 52 (1996); Russell v. Principi.

The veteran has also asserted that the RO committed CUE by 
not considering myopia a symptom of retinitis pigmentosa.  
The Board finds no evidence of such action.  Nonetheless, the 
allegation could not serve as the basis for a finding of CUE 
in that the veteran's assertion is essentially a disagreement 
as to how the evidence was weighed. Such an assertion does 
not constitute a valid claim of CUE.  Crippen v. Brown, 9 
Vet. App. 412, 417-18 (1996).

Based on the foregoing analysis, the Board is of the view 
that the veteran's arguments cannot be construed as raising a 
valid claim of CUE as to the RO's October 1990 rating 
decision.


ORDER

New and material evidence having been submitted, the claim 
for service connection for retinitis pigmentosa is reopened.  

Service connection for retinitis pigmentosa is granted.  

No clear and unmistakable error has been shown in the October 
12, 1990 rating decision denying entitlement to service 
connection for retinitis pigmentosa.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

